                 Case 18-11815             Doc 37   Filed 03/19/19 Entered 03/19/19 13:32:19        Desc Main
                                                     Document     Page 1 of 11




1A
 101-7-TDR
 /2009
 /2010
 2ems Inc.
                                                UNITED STATES BANKRUPTCY COURT
                                                 NORTHERN DISTRICT OF ILLINOIS
                                                        EASTERN DIVISION


              In Re:                                          §
                                                              §
              Jill Wiabel                                     §     Case No. 18-11815
                                                              §
                                  Debtor                      §

                              CHAPTER 7 TRUSTEE’S FINAL ACCOUNT AND DISTRIBUTION
                              REPORT CERTIFICATION THAT THE ESTATE HAS BEEN FULLY
                              ADMINISTERED AND APPLICATION TO BE DISCHARGED (TDR)

                      STEVEN R. RADTKE, chapter 7 trustee, submits this Final Account, Certification that
              the Estate has been Fully Administered and Application to be Discharged.

                      1) All funds on hand have been distributed in accordance with the Trustee’s Final Report
              and, if applicable, any order of the Court modifying the Final Report. The case is fully
              administered and all assets and funds which have come under the trustee’s control in this case
              have been properly accounted for as provided by law. The trustee hereby requests to be
              discharged from further duties as a trustee.

                     2) A summary of assets abandoned, assets exempt, total distributions to claimants, claims
              discharged without payment, and expenses of administration is provided below:


              Assets Abandoned: 97,500.00                           Assets Exempt: 2,100.00
              (Without deducting any secured claims)

              Total Distributions to Claimants: 7,954.47            Claims Discharged
                                                                    Without Payment: 25,297.41

              Total Expenses of Administration: 9,545.53


                      3) Total gross receipts of $ 17,500.00 (see Exhibit 1), minus funds paid to the debtor and
              third parties of $ 0.00 (see Exhibit 2), yielded net receipts of $ 17,500.00 from the liquidation of
              the property of the estate, which was distributed as follows:




         UST Form 101-7-TDR (10/1/2010) (Page: 1)
             Case 18-11815             Doc 37    Filed 03/19/19 Entered 03/19/19 13:32:19            Desc Main
                                                  Document     Page 2 of 11




                                                  CLAIMS           CLAIMS                  CLAIMS                CLAIMS
                                                SCHEDULED         ASSERTED                ALLOWED                 PAID



SECURED CLAIMS
(from Exhibit 3)                                         $ NA                $ NA                  $ NA                    $ NA

PRIORITY CLAIMS:
  CHAPTER 7 ADMIN. FEES
  AND CHARGES
  (from Exhibit 4)                                         NA            9,545.53               9,545.53                9,545.53

PRIOR CHAPTER
  ADMIN. FEES AND
  CHARGES (from Exhibit 5)                                 NA                 NA                     NA                     NA

  PRIORITY UNSECURED
  CLAIMS (from Exhibit 6)                                  NA                 0.00                  0.00                    0.00

GENERAL UNSECURED
CLAIMS (from Exhibit 7)                             29,354.00           19,979.88              19,979.88                7,954.47

TOTAL DISBURSEMENTS                                $ 29,354.00        $ 29,525.41            $ 29,525.41           $ 17,500.00


                  4) This case was originally filed under chapter 7 on 04/23/2018 . The case was pending
          for 11 months.

                 5) All estate bank statements, deposit slips, and canceled checks have been submitted to
          the United States Trustee.

                  6) An individual estate property record and report showing the final accounting of the
          assets of the estate is attached as Exhibit 8. The cash receipts and disbursements records for each
          estate bank account, showing the final accounting of the receipts and disbursements of estate
          funds is attached as Exhibit 9.

                 Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
          foregoing report is true and correct.

          Dated: 03/14/2019                        By:/s/STEVEN R. RADTKE
                                                                                Trustee
          STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
          exemption 5 C.F.R. § 1320.4(a)(2) applies.




     UST Form 101-7-TDR (10/1/2010) (Page: 2)
               Case 18-11815             Doc 37      Filed 03/19/19 Entered 03/19/19 13:32:19                     Desc Main
                                                      Document     Page 3 of 11




                                                              EXHIBITS TO
                                                            FINAL ACCOUNT


             EXHIBIT 1 – GROSS RECEIPTS

                            DESCRIPTION                                    UNIFORM                                        $ AMOUNT
                                                                          TRAN. CODE1                                     RECEIVED

8814 Juniper Court, Tinley Park, IL 60487 Cook
County                                                                       1110-000                                          17,500.00

TOTAL GROSS RECEIPTS                                                                                                          $ 17,500.00
1
 The Uniform Transaction Code is an accounting code assigned by the trustee for statistical reporting purposes.


             EXHIBIT 2 – FUNDS PAID TO DEBTOR & THIRD PARTIES

                    PAYEE                                      DESCRIPTION                            UNIFORM             $ AMOUNT
                                                                                                     TRAN. CODE              PAID

NA                                                                                                      NA                           NA

TOTAL FUNDS PAID TO DEBTOR &                                                                                                        $ NA
THIRD PARTIES


             EXHIBIT 3 – SECURED CLAIMS

                                                  UNIFORM       CLAIMS
                                                                                   CLAIMS                CLAIMS
CLAIM NO.               CLAIMANT                   TRAN.     SCHEDULED                                                    CLAIMS PAID
                                                                                  ASSERTED              ALLOWED
                                                   CODE     (from Form 6D)

NA            NA                                    NA                    NA                   NA                    NA               NA

TOTAL SECURED CLAIMS                                                    $ NA                  $ NA                 $ NA              $ NA


             EXHIBIT 4 – CHAPTER 7 ADMINISTRATIVE FEES and CHARGES




       UST Form 101-7-TDR (10/1/2010) (Page: 3)
             Case 18-11815             Doc 37        Filed 03/19/19 Entered 03/19/19 13:32:19           Desc Main
                                                      Document     Page 4 of 11




                                         UNIFORM
                                                            CLAIMS             CLAIMS              CLAIMS
              PAYEE                       TRAN.                                                                    CLAIMS PAID
                                                          SCHEDULED           ASSERTED            ALLOWED
                                          CODE

STEVEN R. RADTKE                          2100-000                    NA             2,500.00         2,500.00           2,500.00


STEVEN R. RADTKE                          2200-000                    NA                19.53            19.53             19.53


DiMonte & Lizak, LLC                      3210-000                    NA             7,000.00         7,000.00           7,000.00


DiMonte & Lizak, LLC                      3220-000                    NA                26.00            26.00             26.00

TOTAL CHAPTER 7 ADMIN. FEES                                        $ NA            $ 9,545.53        $ 9,545.53        $ 9,545.53
AND CHARGES



            EXHIBIT 5 – PRIOR CHAPTER ADMINISTRATIVE FEES and CHARGES

                                         UNIFORM
                                                            CLAIMS             CLAIMS              CLAIMS
              PAYEE                       TRAN.                                                                    CLAIMS PAID
                                                          SCHEDULED           ASSERTED            ALLOWED
                                          CODE

NA: NA                                          NA                    NA                  NA                NA               NA

TOTAL PRIOR CHAPTER ADMIN.                                         $ NA                 $ NA              $ NA              $ NA
FEES AND CHARGES



            EXHIBIT 6 – PRIORITY UNSECURED CLAIMS

                                                              CLAIMS             CLAIMS
                                                UNIFORM
                                                            SCHEDULED           ASSERTED           CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.                                                             CLAIMS PAID
                                                             (from Form       (from Proofs of     ALLOWED
                                                 CODE
                                                                 6E)              Claim)

                                                                       0.00                 NA              NA               0.00

TOTAL PRIORITY UNSECURED                                              $ NA               $ 0.00           $ 0.00           $ 0.00
CLAIMS




     UST Form 101-7-TDR (10/1/2010) (Page: 4)
             Case 18-11815             Doc 37       Filed 03/19/19 Entered 03/19/19 13:32:19        Desc Main
                                                     Document     Page 5 of 11




            EXHIBIT 7 – GENERAL UNSECURED CLAIMS

                                                             CLAIMS            CLAIMS
                                                UNIFORM
                                                           SCHEDULED          ASSERTED           CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.                                                         CLAIMS PAID
                                                            (from Form      (from Proofs of     ALLOWED
                                                 CODE
                                                                6F)             Claim)

            Chase Card, Attn:
            Correspondence Po Box
            15298 Wilmington, DE 19850                           3,565.00                 NA              NA            0.00


            Chase Card, Attn:
            Correspondence Po Box
            15298 Wilmington, DE 19850                           7,111.00                 NA              NA            0.00


            Discover Financial, Po Box
            3025 New Albany, OH 43054                                9.00                 NA              NA            0.00


            Synchrony Bank/ JC Penneys,
            Attn: Bankruptcy Po Box
            956060 Orlando, FL 32896                             2,587.00                 NA              NA            0.00


            US Bank/Rms CC, Card
            Member Services Po Box 108
            St Louis, MO 63166                                       0.00                 NA              NA            0.00


7           Capital One, N.A.                   7100-000         3,680.00            4,468.32       4,468.32        1,778.95


            Department Stores National
9           Bank                                7100-000         1,495.00            1,703.69       1,703.69          678.28


2           Midland Funding, Llc                7100-000         1,595.00            2,041.84       2,041.84          812.91


3           Midland Funding, Llc                7100-000           840.00            1,190.77       1,190.77          474.07


4           Midland Funding, Llc                7100-000           751.00            1,098.28       1,098.28          437.25




     UST Form 101-7-TDR (10/1/2010) (Page: 5)
             Case 18-11815             Doc 37       Filed 03/19/19 Entered 03/19/19 13:32:19          Desc Main
                                                     Document     Page 6 of 11




                                                             CLAIMS             CLAIMS
                                                UNIFORM
                                                           SCHEDULED           ASSERTED           CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.                                                           CLAIMS PAID
                                                            (from Form       (from Proofs of     ALLOWED
                                                 CODE
                                                                6F)              Claim)

5           Midland Funding, Llc                7100-000          2,909.00            3,530.48        3,530.48        1,405.57


6           Midland Funding, Llc                7100-000          2,673.00            3,175.01        3,175.01        1,264.05


            Portfolio Recovery
8           Associates, Llc                     7100-000          1,068.00            1,418.64        1,418.64          564.79


1           Td Bank, Usa                        7100-000          1,071.00            1,352.85        1,352.85          538.60

TOTAL GENERAL UNSECURED                                        $ 29,354.00        $ 19,979.88      $ 19,979.88       $ 7,954.47
CLAIMS




     UST Form 101-7-TDR (10/1/2010) (Page: 6)
                                                                                                                                                                                                       Page:       1
                                           Case 18-11815            Doc 37      Filed 03/19/19 Entered 03/19/19 13:32:19                                    Desc Main
                                                                                            FORM 1
                                                                        INDIVIDUALDocument     Page
                                                                                   ESTATE PROPERTY   7 of 11AND REPORT
                                                                                                   RECORD
                                                                                                  ASSET CASES
                                                                                                                                                                                                           Exhibit 8
Case No:              18-11815                         JBS            Judge:        Jack B. Schmetterer                          Trustee Name:                      STEVEN R. RADTKE
Case Name:            Jill Wiabel                                                                                                Date Filed (f) or Converted (c):   04/23/2018 (f)
                                                                                                                                 341(a) Meeting Date:               06/11/2018
For Period Ending:    03/14/2019                                                                                                 Claims Bar Date:                   09/28/2018


                                    1                                               2                           3                             4                          5                             6

                         Asset Description                                       Petition/                Est Net Value               Property Formally             Sale/Funds                     Asset Fully
             (Scheduled and Unscheduled (u) Property)                          Unscheduled            (Value Determined by               Abandoned                  Received by                Administered (FA)/
                                                                                 Values                Trustee, Less Liens,              OA=554(a)                   the Estate             Gross Value of Remaining
                                                                                                           Exemptions,                                                                               Assets
                                                                                                         and Other Costs)

  1. Used Books, Pictures, Livingroom, Kitchen And Bedroom                                   600.00                       0.00                                                       0.00                        FA
     Furnit
  2. Used Televisions                                                                        200.00                       0.00                                                       0.00                        FA
  3. Used Women And Childrens Clothing                                                       200.00                       0.00                                                       0.00                        FA
  4. Checking                                                                              1,100.00                       0.00                                                       0.00                        FA
  5. 8814 Juniper Court, Tinley Park, IL 60487 Cook County                               230,000.00                 115,000.00                                                17,500.00                          FA
INT. Post-Petition Interest Deposits (u)                                                  Unknown                         N/A                                                        0.00                    Unknown


                                                                                                                                                                                  Gross Value of Remaining Assets
  TOTALS (Excluding Unknown Values)                                                     $232,100.00              $115,000.00                                                 $17,500.00                        $0.00
                                                                                                                                                                                  (Total Dollar Amount in Column 6)


  Major activities affecting case closing which are not reflected above, and matters pending, date of hearing or sale, and other action:

  6/2018 Filed objection to claim of exemption in 8814 Juniper Court, Tinley Park, IL; Trustee employed counsel




  Initial Projected Date of Final Report (TFR): 12/31/2019            Current Projected Date of Final Report (TFR): 12/31/2019




      UST Form 101-7-TDR (10/1/2010) (Page: 7)
                                                                                                                                                                                                    Page:           1
                                         Case 18-11815                 Doc 37 Filed 03/19/19
                                                                                           FORM 2Entered 03/19/19 13:32:19                                 Desc Main
                                                                       ESTATE CASHDocument
                                                                                   RECEIPTS AND Page 8 of 11 RECORD
                                                                                                DISBURSEMENTS
           Case No: 18-11815                                                                                                Trustee Name: STEVEN R. RADTKE                                           Exhibit 9
      Case Name: Jill Wiabel                                                                                                  Bank Name: Associated Bank
                                                                                                                    Account Number/CD#: XXXXXX6487
                                                                                                                                              Checking
  Taxpayer ID No: XX-XXX7143                                                                                 Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 03/14/2019                                                                                Separate Bond (if applicable):


       1                2                              3                                               4                                                      5                  6                     7

Transaction Date    Check or                 Paid To / Received From                       Description of Transaction               Uniform Tran.        Deposits ($)     Disbursements ($)    Account/CD Balance
                    Reference                                                                                                           Code                                                           ($)
   08/07/18             5         Willaim E. Wiabel Jr.                      Settlement proceeds                                     1110-000                $17,500.00                               $17,500.00

   11/28/18           1001        STEVEN R. RADTKE                           Final distribution creditor                             2100-000                                     $2,500.00           $15,000.00
                                  CHILL, CHILL & RADTKE, P.C.                account # debtor SS#<debtor
                                  79 WEST MONROE STREET                      ssn masked> representing a
                                  SUITE 1305                                 payment of 100.00 % per court
                                  CHICAGO, IL 60603                          order.

                                  ,
   11/28/18           1002        STEVEN R. RADTKE                           Final distribution creditor                             2200-000                                         $19.53          $14,980.47
                                  CHILL, CHILL & RADTKE, P.C.                account # debtor SS#<debtor
                                  79 WEST MONROE STREET                      ssn masked> representing a
                                  SUITE 1305                                 payment of 100.00 % per court
                                  CHICAGO, IL 60603                          order.

                                  ,
   11/28/18           1003        DiMonte & Lizak, LLC                       Final distribution creditor                             3210-000                                     $7,000.00             $7,980.47
                                  216 West Higgins Road                      account # debtor SS#<debtor
                                  Park Ridge, IL 60068                       ssn masked> representing a
                                                                             payment of 100.00 % per court
                                                                             order.
   11/28/18           1004        DiMonte & Lizak, LLC                       Final distribution creditor                             3220-000                                         $26.00            $7,954.47
                                  216 West Higgins Road                      account # debtor SS#<debtor
                                  Park Ridge, IL 60068                       ssn masked> representing a
                                                                             payment of 100.00 % per court
                                                                             order.
   11/28/18           1005        Td Bank, Usa                               Final distribution to claim 1                           7100-000                                        $538.60            $7,415.87
                                  By American Infosource Lp As Agent         creditor account # debtor
                                  4515 N Santa Fe Ave                        SS#<debtor ssn masked>
                                  Oklahoma City, Ok 73118                    representing a payment of
                                                                             39.81 % per court order.
   11/28/18           1006        Midland Funding, Llc                       Final distribution to claim 2                           7100-000                                        $812.91            $6,602.96
                                  Midland Credit Management, Inc. As         creditor account # debtor
                                  Agent For                                  SS#<debtor ssn masked>
                                  Midland Funding, Llc                       representing a payment of
                                  Po Box 2011                                39.81 % per court order.
                                  Warren, Mi 48090




                                                                                     Page Subtotals:                                                         $17,500.00          $10,897.04
        UST Form 101-7-TDR (10/1/2010) (Page: 8)
                                                                                                                                                                                                     Page:           2
                                         Case 18-11815                 Doc 37 Filed 03/19/19
                                                                                           FORM 2Entered 03/19/19 13:32:19                                 Desc Main
                                                                       ESTATE CASHDocument
                                                                                   RECEIPTS AND Page 9 of 11 RECORD
                                                                                                DISBURSEMENTS
           Case No: 18-11815                                                                                                Trustee Name: STEVEN R. RADTKE                                            Exhibit 9
      Case Name: Jill Wiabel                                                                                                  Bank Name: Associated Bank
                                                                                                                    Account Number/CD#: XXXXXX6487
                                                                                                                                              Checking
  Taxpayer ID No: XX-XXX7143                                                                                 Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 03/14/2019                                                                                Separate Bond (if applicable):


       1                2                              3                                               4                                                      5                   6                     7

Transaction Date    Check or                 Paid To / Received From                       Description of Transaction               Uniform Tran.        Deposits ($)      Disbursements ($)    Account/CD Balance
                    Reference                                                                                                           Code                                                            ($)
   11/28/18           1007        Midland Funding, Llc                       Final distribution to claim 3                           7100-000                                         $474.07            $6,128.89
                                  Midland Credit Management, Inc. As         creditor account # debtor
                                  Agent For                                  SS#<debtor ssn masked>
                                  Midland Funding, Llc                       representing a payment of
                                  Po Box 2011                                39.81 % per court order.
                                  Warren, Mi 48090
   11/28/18           1008        Midland Funding, Llc                       Final distribution to claim 4                           7100-000                                         $437.25            $5,691.64
                                  Midland Credit Management, Inc. As         creditor account # debtor
                                  Agent For                                  SS#<debtor ssn masked>
                                  Midland Funding, Llc                       representing a payment of
                                  Po Box 2011                                39.81 % per court order.
                                  Warren, Mi 48090
   11/28/18           1009        Midland Funding, Llc                       Final distribution to claim 5                           7100-000                                      $1,405.57             $4,286.07
                                  Midland Credit Management, Inc. As         creditor account # debtor
                                  Agent For                                  SS#<debtor ssn masked>
                                  Midland Funding, Llc                       representing a payment of
                                  Po Box 2011                                39.81 % per court order.
                                  Warren, Mi 48090
   11/28/18           1010        Midland Funding, Llc                       Final distribution to claim 6                           7100-000                                      $1,264.05             $3,022.02
                                  Midland Credit Management, Inc. As         creditor account # debtor
                                  Agent For                                  SS#<debtor ssn masked>
                                  Midland Funding, Llc                       representing a payment of
                                  Po Box 2011                                39.81 % per court order.
                                  Warren, Mi 48090
   11/28/18           1011        Capital One, N.A.                          Final distribution to claim 7                           7100-000                                      $1,778.95             $1,243.07
                                  C O Becket And Lee Llp                     creditor account # debtor
                                  Po Box 3001                                SS#<debtor ssn masked>
                                  Malvern, Pa 19355-0701                     representing a payment of
                                                                             39.81 % per court order.
   11/28/18           1012        Portfolio Recovery Associates, Llc         Final distribution to claim 8                           7100-000                                         $564.79               $678.28
                                  Successor To Synchrony Bank(Gap)           creditor account # debtor
                                  Pob 41067                                  SS#<debtor ssn masked>
                                  Norfolk, Va 23541                          representing a payment of
                                                                             39.81 % per court order.
   11/28/18           1013        Department Stores National Bank            Final distribution to claim 9                           7100-000                                         $678.28                 $0.00
                                  C/O Quantum3 Group Llc                     creditor account # debtor
                                  Po Box 657                                 SS#<debtor ssn masked>
                                  Kirkland, Wa 98083-0657                    representing a payment of
                                                                             39.81 % per court order.



                                                                                     Page Subtotals:                                                               $0.00           $6,602.96
        UST Form 101-7-TDR (10/1/2010) (Page: 9)
                                                                                                                                           Page:    3
                                 Case 18-11815   Doc 37   Filed 03/19/19 Entered 03/19/19 13:32:19
                                                                          COLUMN TOTALS                         Desc   Main
                                                                                                                 $17,500.00   $17,500.00
                                                           Document     Page 10 of 11
                                                                                    Less: Bank Transfers/CD's         $0.00        $0.00
                                                                              Subtotal                           $17,500.00   $17,500.00    Exhibit 9
                                                                                    Less: Payments to Debtors         $0.00        $0.00
                                                                              Net                                $17,500.00   $17,500.00




                                                            Page Subtotals:                                           $0.00       $0.00
UST Form 101-7-TDR (10/1/2010) (Page: 10)
                                                                                                                                                           Page:     4
                                 Case 18-11815    Doc 37          Filed 03/19/19 Entered 03/19/19 13:32:19         Desc Main
                                                                   Document     Page 11 of 11
                                                                                                                                                            Exhibit 9
                                                                                       TOTAL OF ALL ACCOUNTS
                                                                                                                                        NET            ACCOUNT
                                                                                                     NET DEPOSITS       DISBURSEMENTS                   BALANCE
                                            XXXXXX6487 - Checking                                        $17,500.00               $17,500.00                $0.00
                                                                                                         $17,500.00               $17,500.00                $0.00

                                                                                                   (Excludes account    (Excludes payments     Total Funds on Hand
                                                                                                           transfers)            to debtors)
                                            Total Allocation Receipts:                     $0.00
                                            Total Net Deposits:                       $17,500.00
                                            Total Gross Receipts:                     $17,500.00




                                                                    Page Subtotals:                                       $0.00                $0.00
UST Form 101-7-TDR (10/1/2010) (Page: 11)
